* Corpus Juris-Cyc References: Heirs, 29CJ, p. 295, n. 1, 5; p. 299, n. 46; p. 300, n. 47; p. 343, n. 65; Wills, 40Cyc, p. 1459, n. 10, 11; p. 1461, n. 17, 19. As to meaning of term "lawful heirs" in testamentary gift to lawful heirs, see 28 R.C.L. 249; 4 R.C.L. Supp. 1808.
Appellees filed their bill in the chancery court of Union county against appellants, seeking to have the court construe the last will and testament of S.B. Allen, deceased. The appellants are the sole surviving heirs of S.B. Allen, and are also legatees and devisees under his will, while the appellees are the sole heirs of E.E. Russell, deceased, who was the husband of Mrs. Nancy U. Russell, also deceased, a daughter of S.B. Allen, and one of the legatees and devisees under his will. The appellants demurred to the bill, and the demurrer was, by the court, overruled, and the appellants granted an appeal to settle the principles of the cause.
The will in question was executed June 29, 1891. Soon thereafter, the testator, S.B. Allen, died, and shortly after his death, his will was duly probated in Union county where he lived and died, and in which his property was situated which was disposed of by his will. The testator, by his will, devised and bequeathed his entire estate to his wife and children and descendants of children, and one of his children, as stated, was Mrs. Nancy U. Russell. By the third paragraph of his will, the testator *Page 751 
devised to Mrs. Russell certain lands, and, quoting the will, provided:
"And, at her death, if dying without lawful heirs, the land will be divided between the other heirs." (Italics ours.)
Mrs. Nancy U. Russell died without children or descendants of children. Afterwards her husband died. Appellants are his heirs at law.
Appellants contend that Mrs. Nancy U. Russell did not die without "lawful heirs;" that she left surviving her, E.E. Russell, her husband, who was a "lawful heir;" and that therefore appellants, who are his sole surviving heirs, take the land which was willed to Mrs. Nancy U. Russell. On the other hand, the appellees contend that by the phrase "if dying without lawful heirs," the testator had reference to children or descendants of children — heirs of the body alone — and that Mrs. Russell having died without heirs of the body, the land went to the "other heirs" of the testator.
The question for decision, therefore, is: What did the testator mean by the words "lawful heirs?" The word "heirs," when uncontrolled by the context, is to be given its strict, technical, and legal import. However, notwithstanding its well-understood meaning in law, it is susceptible of more than one interpretation. It may have a different signification under different circumstances. Where the context of an instrument in which the word appears so requires it, it is construed to mean children, or heirs of the body. 29 C.J. 299, 300, section 15. The court held in Harkleroad v. Bass, 84 Miss. 483, 36 So. 537, where the manifest purpose of a will was to provide for testator's infant son, and the will gave him lands for his lifetime, and provided that "should he leave any lawful issue at his death then I will to his heirs forever, and should (he) die without heirs" the lands were to go to the testator's grandniece, that the word "heirs" was used as meaning lawful issue, and, upon the death of the son without lawful issue, the grandniece took the *Page 752 
estate. In other words, the court held that the testator, by the use of the word "heirs," meant to designate only heirs of the body, and not the heirs generally of the life tenant.
We think the words "lawful heirs" in the will here involved were used by the testator in the sense of lawful issue, or lawful heirs of the body of Mrs. Russell. If the testator had in mind Mrs. Russell dying leaving her husband surviving her as her sole heir, and that he should take the land devised to her, it was utterly useless to so provide, because, under the laws of this state, it would have gone that way.
Construing the entire will together, it is plain that the testator was making provision for his wife, children, and descendants of children. When the will was executed, Mrs. Russell had no children nor descendants of children, and, evidently, the testator thought she might never have any, and, in that event, his purpose was that, on her death, the lands should go to the testator's "other heirs." In the very nature of things, it is very rare that a person dies without "lawful heirs." It is hardly believable that the testator had such an occurrence in mind. Construing the language of the will in question in connection with the context, and the further fact, which is a matter of common knowledge, that to die without lawful heirs is a very rare occurrence, we think, demonstrates the fact that the testator meant, by the phrase "without lawful heirs," heirs of the body and not heirs generally. And another fact to be considered is that if Mr. Russell had died before his wife, and she had died without remarrying, her lawful heirs and the testator's lawful heirs would have been the same persons.
Affirmed and remanded. *Page 753